Opinion filed September 13,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00147-CR
                                                    __________
 
                          JAMES
WILLIAM ROBERSON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                    Trial
Court Cause No. 08-3856
 

 
                                            M
E M O R A N D U M    O P I N I O N
            James
William Roberson has filed in this court a motion to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
September 13,
2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




                [1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


                [2]John G. Hill, Former Chief Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.